Per Curiam.
Plaintiff was bound to anticipate that defendant’s automobile as it approached the crossing at Broadway and Eighty-sixth street, the rear of said automobile being then ten feet ahead of plaintiff’s car, might be stopped by traffic regulations or otherwise, and under the circumstances the running of plaintiff’s car into the end of defendant’s car when that car stopped at Eighty-sixth street indicated plaintiff’s lack of control of his car and established contributory negligence on the plaintiff’s part, thus barring a recovery.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
Present: Bi.tur, Delehanty and Wagner, JJ.